Max Dlnkelspiel, Judge.
Plaintiffs brough suit in the First City Const against the defendant, on a plumber bill, claiming a balance due them. Seventy Nine Dollars And Forty Conte, ($79.40) with fire per cent interest from date.
Citation issued, served August 9th, 1918, Judgment rendered same day.
Hotioe of Judgment served on defendant, Septs®., her 3rd, 1918.
Motion and order for appeal filed September 13th, 1918.
There was no appearance in the Lower Court and Judgment was rendered after the legal delays had elapsed, and Plaintiffb' making full proof of their olalm.
Subsequently defendant filed suit in the First City Court, alleging want of citation in the original suit, and praying for annulment of the original judgment.
After hearing all parties in interest, the Judge of the City Court on the 13th day of February 1919, decided:
■This oause having been submitted to the Court for adjudication on November 19th, 1918, on ths petition of defendant Will J. Morgan, to annul the Judgment- hersiu ,orally_ heretofore rendered for the reasons/assigned, the law and the evidence being in favor of petitioner, iinsferesnr
It is ordered, adjudged cad deasseds
That the Judgment heretofore rendered hosois, on August 14th, 1918 in favor of plaintiff, Grimaldi & Egloff, and against the defendant, Will J. Morgan, in the sum of Seventy Nine Dollars and Forty Cents ($79.40), *312with legal interest fro» date until paid, and ooats, he and .the asna is hereby, «mulled, aet aside and avoided as of no fores and effeot.
12th day of February, 1919.
Zt ie further ordered, adjudged and deoroedi That plaintiff in suit dad defendant in suit to anull, Gtrlmoldl & Egloff pay all ooats of this proceeding."
Judgment rendered and signed in Open Court on the
Arthur landry. Judge.
It is evident that the Judgment of (■brullity, rendered toy his gonor, of the First City Court after duo prooeedlngs had, must now bo maintained and therefore that the Plaintiff, Oriaoldi & Egloff in their suit on appeal in this Court toe disniesed at théir oost. C5. C>. V.'A'to t> , «xSL^-,